COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex Parte Jessica Nicole Mauck

Appellate case number:     01-14-00811-CR

Trial court case number: 1342193-A

Trial court:               174th District Court of Harris County

        This case was abated and remanded to the trial court on October 23, 2014. In the
abatement order, we directed the trial court to execute a certification of appellant’s right to
appeal indicating whether or not appellant has the right to appeal and enter findings of fact and
conclusions of law in conjunction with the denial of appellant’s application for a writ of habeas
corpus. The trial court signed its findings of fact and conclusions of law and, on December 2,
2014, the district clerk filed a supplemental clerk’s record containing the court’s findings of fact
and conclusions of law. The trial court then filed a certification of appellant’s right of appeal and,
on March 17, 2015, the district clerk filed a supplemental clerk’s record containing the
certification of appellant’s right to appeal. Accordingly, we REINSTATE this case on the
Court’s active docket.

       Appellant has requested that “this matter be handled by this Court as any other direct
appeal, with full briefing” and oral argument, if warranted. We deny appellant’s request. See
TEX. R. APP. P. 31.1, 31.2.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: April 14, 2015